People ex rel. Chitohwa v Warden (2022 NY Slip Op 04178)





People v Warden


2022 NY Slip Op 04178


Decided on June 29, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
ANGELA G. IANNACCI
CHERYL E. CHAMBERS
WILLIAM G. FORD, JJ.


2022-04774

[*1]The People of the State of New York, ex rel. Yolanda Chitohwa, on behalf of Shamel Corbett, petitioner, 
vWarden, Anna M. Kross Center, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (Yolanda Chitohwa pro se of counsel), for petitioner.
Sylvia O. Hinds-Radix, Corporation Counsel, New York, NY (Kate Fletcher of counsel), for respondent.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Diane Eisner, and Jonathan Hutchinson of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Shamel Corbett upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 72620/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CONNOLLY, J.P., IANNACCI, CHAMBERS and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court